587 S.E.2d 417 (2003)
357 N.C. 511
Angela DAWES, Administratrix of the Estate of Effie Hendricks
v.
NASH COUNTY and Nash County Emergency Medical Services, a Division of Nash County.
No. 117A02.
Supreme Court of North Carolina.
September 9, 2003.
R. Bailey Melvin, Greenville, for Dawes.
*418 Burley B. Mitchell, Jr., Mark A. Davis, Raleigh, for Nash County et al.
Prior report: 357 N.C. 442, 584 S.E.2d 760.

ORDER
Upon consideration of the petition filed by Defendants for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th day of September 2003."